779 F.2d 53
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LISA YELDER; DOROTHY YELDER, AS NEXT FRIEND OF RUBY YELDER,A MINOR, Plaintiffs-Appellants,v.TAUBMAN COMPANY, A MICHIGAN CORP.; SUE TARPLEY; CAROLEJOANNE ADRAYKO; JAMES HOEHNER; KEN PARIS; CITY OF DEARBORNPOLICE DEPT.; AND JOHN T. CONNELLY, IN HIS CAPACITY AS CHIEFOF THE DEARBORN POLICE DEPT.; JOINTLY AND SEVERALLY,Defendants-Appellees.
85-1090
United States Court of Appeals, Sixth Circuit.
10/9/85

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  MERRITT, JONES, and CONTIE, Circuit Judges.


1
This matter is before the Court upon consideration of the motion of the appellees to dismiss the appeal for lack of jurisdiction and the appellants' response in opposition.


2
A review of the record indicates that a motion for remand was denied by the district court on December 18, 1984.  A motion for rehearing was served and filed within 10 days after entry of the order denying remand.  The motion was filed pursuant to Rule 60(b)(b), Federal Rules of Civil Procedure.  However, since the motion was served within ten days after entry of judgment, it is properly construed as a Rule 59(e), Federal Rules of Civil Procedure, ?? v. R.J. Reynolds Tobacco Co., 531 F.2d 132, 134 (3rd Cir. 1976), cert. denied, 426 U.S. 907 (1976); Wilkins v. American Export-Isbrandtsen Lines, Inc., 401 F.2d 151 (2nd Cir. 1968).


3
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.